                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                            Civil Action No.: 3:19-cv-77


DAVID DONOVAN,                      )
                                    )
                  Plaintiff,        )
                                    )
            v.                      )
                                    )                COMPLAINT
                                    )
NCI BUILDING SYSTEMS, INC, NCI )               JURY TRIAL DEMANDED
G R O U P,     INC,     CENTRIA)
ARCHITECTURAL SYSTEMS, and )
CENTRIA, INC.,                      )
                                    )
                  Defendants.
______________________________________________________________________________
                                  I.     INTRODUCTION
      1. Plaintiff David Donovan (“Plaintiff” or “David”) worked at NCI Building Systems,

   Inc., NCI Group, Inc., Centria Architectural Systems, and Centria, Inc. (collectively, the

   “Company” or “Defendants”) for thirty-eight years before the Company had him put his

   belongings into a cardboard box and threw him to the curb. During his almost unimaginably

   long career with the Company, David amassed awards and achievements that earned him

   respect throughout his industry. He was incredibly talented and loyal to a fault. David loved

   the Company, and the Company loved and valued him back.

      2. And then bias reared its ugly head. David was diagnosed with multiple sclerosis in

   2004. For almost ten years, David’s disability went unnoticed. But in 2013, when he was 56-

   years-old, David’s multiple sclerosis forced him to walk with a cane. His co-workers and

   supervisors quickly took note, and word of David’s mobility issue quickly spread throughout




     Case 3:19-cv-00077-RJC-DCK Document 1 Filed 02/14/19 Page 1 of 15
the office. David was incrementally stripped of his job duties and sidelined from the

Company’s most important work.

   3. In or around March 2017, David was diagnosed with trigeminal neuralgia—an

extremely painful disorder that affects the trigeminal nerve on the side of the face. David let

his supervisor know he may not be able to make an April trade show. Though he later told his

supervisor his health had improved and he could attend afterall, he was barred from going

anyway. His supervisor never forgave him for this health failing. In August 2017, David had

further health setbacks when he needed emergency eye surgery. Defendants had enough of

David’s health issues.

   4. In or around March 2016, the Company gave David’s main duties to Charles Schaeffer,

who was in his early 30s. On or around March 1, 2017, the Company hired Kim Rager to

take over for Charles Schaeffer. She was around 33-years-old at the time. Her previous

background revolved around coatings, but, rather than slot her into the coatings role and give

David his Insulated Metal Panels (IMP) duties back, the Company was determined to give

her IMP to David’s detriment. In August 2017 it hired Stephen Ploszay, who was around 33

years-old. Even though the Company had just hired his Mr. Ploszay, it fired David on

September 21, 2017, and had the gaul to tell him that it was a “job elimination.”

   5. The Company didn’t eliminate David’s position. It fired him on the basis of his age

and/or his real or perceived disabilities. David now brings this action against Defendants for

wrongful discharge in violation of North Carolina public policy (“WDPP”) (Count I),

violations of the Americans with Disabilities Act (“ADA”) (“Count II”), violations of the Age




                                 !2
   Case 3:19-cv-00077-RJC-DCK Document 1 Filed 02/14/19 Page 2 of 15
Discrimination in Employment Act (“ADEA”) (“Count III”), and violations of the Family

Medical Leave Act (“FMLA”) (“Count IV”).

                     II. PARTIES, JURISDICTION AND VENUE

   6. Plaintiff is a resident of Mecklenburg County, North Carolina.

   7. NCI Building Systems, Inc. is a Delaware corporation, headquartered in Texas, with

its North Carolina registered office located at 212 South Tryon Street, Suite 1000, Charlotte,

North Carolina 28281.

   8. NCI Group, Inc. is a subsidiary of NCI Building Systems, Inc. It is a Delaware

corporation, headquartered in Houston, Texas.

   9. In January 2015, NCI Building Systems, Inc. acquired Centria Architectural Systems,

which was was incorporated and based in Pennsylvania.

   10. Centria, Inc. is a Delaware corporation, headquartered in Texas, with its North

Carolina registered office located at 212 South Tryon Street, Suite 1000, Charlotte, North

Carolina 28281.

   11. Plaintiff worked for NCI Building Systems, Inc., NCI Group, Inc., Centria

Architectural Systems, and Centria, Inc. (collectively, “Defendants” or the “Company”) at

10801 Johnston Road, Charlotte, North Carolina 28226.

   12. Venue is proper in the Charlotte Division of the Western District of North Carolina

because: (a) Defendants’ unlawful employment practices were committed in Mecklenburg

County, North Carolina; (b) Plaintiff would have worked in Mecklenburg County, North

Carolina but for Defendants’ unlawful employment practices; (c) Defendants reside in

Mecklenburg County, North Carolina because they are subject to the Court’s personal



                                 !3
   Case 3:19-cv-00077-RJC-DCK Document 1 Filed 02/14/19 Page 3 of 15
jurisdiction there in light of the business they transact in Mecklenburg County and elsewhere

in the Western District of North Carolina; and (d) a substantial part of the events or omissions

giving rise to Plaintiff’s claims occurred in Mecklenburg County, North Carolina and

elsewhere in the Western District of North Carolina.

                              III.     FACTUAL STATEMENT

   13. David was born on March 15, 1957, in Pittsburgh, Pennsylvania and went to high

school in Bethel Park, Pennsylvania.

   14. After high school, David went to Penn State University in State College,

Pennsylvania. There, he studied Facility Planning and Architectural Engineering. He

graduated in 1979. After graduation, in or around October 15, 1979, the Company hired

David as a Sales Engineer.

   15. David was always one of the Company’s highest achievers. He was in the President’s

Club every year since its inception, which was around 1996. To be in the President’s Club,

employees had to sell their quota and meet all of the Company’s goals. Only the best

employees got in, and David made it every year.

   16. Until October 2015, David worked for the Company as a District Sales Manager. He

then became Product Manager for Insulated Metal Panels and Coatings.

   17. On or around March 12, 2004, David’s physician diagnosed him with multiple

sclerosis. The news was devastating for David and his family, but he soon realized that he

could continue with his career, and that his cognitive function would remain intact. It would

be difficult, and the future was less certain, but David would persevere. And that’s exactly

what he did.



                                 !4
   Case 3:19-cv-00077-RJC-DCK Document 1 Filed 02/14/19 Page 4 of 15
   18. However, over time, starting in or around June 2013, David’s MS required that he

begin walking with a cane.

   19. At a District meeting, in or around September 1, 2014, Interim President Joel Mazur

saw David walk with a cane for the first time. Defendants started treated him differently

overnight.

   20. In early 2015, the Company suddenly wanted to take David out of his Sales Territory,

and it constantly pressured him to voluntarily give it up. At that point, David and his wife had

enough. They said that the “discrimination” had to stop.

   21. In September 2015, the Company hired Preston Bowen. Preston Bowen was roughly

10 years younger than David, and he came onboard to be President of Centria.

   22. The Company moved David into a Product Management job, in or around October 5,

2015, and forced him to give up his territory to Doug Hileman—in his early 30s at the time.

   23. David began reporting to Director of Product Management Greg Lusty in or around

October 2015. In or around May 2015, Jeff Peskowitz began working for the Company as a

Product Manager of Rain Screen Systems. Peskowitz would eventually become David’s

supervisor in March 2017 when Lusty left the Company.

   24. David performed well in his new role. He developed a new AIA program and helped

at the plants and also trained salesmen.

   25. On or around February 1, 2016, David made a trip to Pittsburgh, Pennsylvania. There,

he learned that the Company was realigning its Marketing Department of four people.




                                 !5
   Case 3:19-cv-00077-RJC-DCK Document 1 Filed 02/14/19 Page 5 of 15
   26. In March 2016, the Company took Foam IMP away from David, leaving him with

just coatings and paints. The Company gave IMP to Charles Schaeffer, who was in his early

30s at the time.

   27. Meanwhile, David was asking for more responsibility. He had been with the

Company for 37 years—longer than these peers had been alive—and he wanted his talents

and experience to be put to good use. Instead, the Company cast him aside.

   28. In November 2016, Lusty gave David the worst review of his career. Many of the

issues raised in the review were blatantly out of David’s control—like a third-party vendor

being late on a deliverable—but Lusty pushed forward anyway, even after David tried to

explain what had happened.

   29. In December 2016, the Company promoted Peskowitz to Manager of Product

Managers. He became David’s direct supervisor in March 2017 when Lusty left the

Company.

   30. In January 2017, Schaeffer left, so David asked if he could have his old IMP role

back. Lusty told him that the Company could not give him that role and that he wanted David

to stick with the coatings, despite David’s unrivaled expertise with IMP.

   31. In or around March 2017, David was diagnosed with trigeminal neuralgia. This is a

disorder that affects the trigeminal nerve on the side of the face. It can be extremely painful,

and it often produces quick bursts of intense pain that quickly dissipate.

   32. At around that same time, David knew that the AIA Trade Show was coming up in

April 2017, and he also knew that his medical condition would likely prevent him from

going. Therefore, he told Peskowitz that he likely wouldn’t be able to go. He told David in



                                 !6
   Case 3:19-cv-00077-RJC-DCK Document 1 Filed 02/14/19 Page 6 of 15
response, “You are highly compensated and you should be at these kinds of shows.” Prior to

this, David had never missed a trade show.

   33. At around that same time, David’s health improved, so he told Peskowitz that he

could go to the trade show in April. Peskowitz said no.

   34. On or around March 1, 2017, the Company hired Kim Rager, and she took over IMP.

She was around 33-years-old at the time. Her previous background at PPG revolved around

coatings, but, rather than slot her into the coatings role and give David his IMP duties back,

the Company was determined to give her IMP to David’s detriment.

   35. During the summer of 2017, as he had been doing since March 2016, David

constantly asked the Company for more responsibilities. The Company kept telling him to

just learn more about coatings.

   36. In or around August 2017, the Company hired Stephen Ploszay as a Product Manager

of Rain screens. At the time of his hire, Ploszay was roughly 33-years-old.

   37. David’s medical issues continued to pile up. In August 2017, he began noticing that

he was having difficulty seeing signs while driving. After speaking with his wife, David

visited a physician, who detected that David had a torn retina in his eye that required

emergency surgery.

   38. On or around August 28, 2017, David took off of work for his surgery. It was the only

day of work that he had missed in his 38 years with the Company. He let Peskowitz know

that he had a torn retina, and needed the day off. Peskowitz agreed.




                                 !7
   Case 3:19-cv-00077-RJC-DCK Document 1 Filed 02/14/19 Page 7 of 15
   39. Coming off of surgery for his torn retina, and feeling exhausted from his multiple

sclerosis and trigeminal neuralgia, David’s physician was urging him to take some time off of

work to recover and rest.

   40. To that end, on or around September 21, 2017, David followed the Company’s

procedures and submitted paperwork for a Family Medical Leave Act protected medical

leave.

   41. Later that same day, on September 21, 2017, Peskowitz called David into a meeting

and fired him. HR Director Matt Zollo accompanied Peskowitz. Even though the Company

had just hired Ploszay, they told David that the Company had decided to eliminate his

position. After 38 dedicated years, the Company showed David the door.

   42. Plaintiff’s wife picked him up from the office and saw Plaintiff coming out. Zollo and

Peskowitz were carrying boxes of Plaintiff’s belongings. Plaintiff and his wife challenged

Defendants’ claim of “job elimination” and called them out for firing Plaintiff because of his

disability before leaving. Plaintiff said they would fight this termination.

   43. But the Company was all that David knew, and he wanted to stay there. He applied

for a Regional Distribution Manager job, for which he was extremely qualified, in October

2017. David knew the products and customer-base better than anyone. However, HR Director

Matt Zollo quickly rejected him. Upon information and belief, the Company did not fill that

position until March 2018.

   44. On or around February 22, 2018, David filed an EEOC Charge of Discrimination

with the Equal Employment Opportunity Commission. On March 15, 2018, David filed an

Amended EEOC Charge with the EEOC. On or around November 16, 2018, the EEOC



                                 !8
   Case 3:19-cv-00077-RJC-DCK Document 1 Filed 02/14/19 Page 8 of 15
issued David a Right to Sue letter, which he received days later. This Complaint is timely

filed within 90 days of David’s receipt of the Right to Sue letter.

   45. To add insult to injury, during the EEOC process, David learned that, upon

information and belief, Peskowitz clandestinely put a “does not meets” May 2017

performance review in David’s personnel file. However, David never saw this review during

his employment with the Company. During his long career, David physically signed his

reviews and even had space to enter comments. The May 2017 review, on the other hand,

bears an electronic signature that, upon information and belief, was added by the Company to

justify firing David.

                                 IV.    LEGAL CLAIMS

                                       Count I
                   (Wrongful Discharge in Violation of Public Policy)
                                Against All Defendants

   46. The allegations contained in the foregoing paragraphs are incorporated by reference

herein.

   47. Plaintiff was an at-will employee of Defendants.

   48. Defendants employed at least fifteen (15) employees at all relevant times.

   49. Defendants violated the public policy of North Carolina as set forth in N.C.G.S. §

143-422.1 (North Carolina’s Equal Employment Practices Act) by terminating Plaintiff

because of his age.

   50. The public policy of North Carolina, codified in the North Carolina Equal

Employment Practices Act, N.C. Gen. Stat. § 143-422.2(a), seeks to protect and safeguard the

opportunity and right of all individuals to “seek, obtain, and hold employment without



                                 !9
   Case 3:19-cv-00077-RJC-DCK Document 1 Filed 02/14/19 Page 9 of 15
discrimination” on the basis of disability or “handicap.” Defendants violated the public

policy of North Carolina by terminating Plaintiff on the basis of his disability (or

“handicap”). Defendants further violated the public policy of North Carolina by terminating

Plaintiff because Defendants regarded Plaintiff as having a physical or mental impairment

which substantially limits one or more major life activities.

   51. Plaintiff qualified as an individual with a disability in that he was actually disabled/

handicapped and was perceived as such.

   52. Defendants violated North Carolina public policy by terminating Plaintiff because of

his actual or perceived disability and/or handicap.

   53. As an actual, proximate, and foreseeable result of Defendants’ actions, Plaintiff has

suffered lost back and front pay, lost benefits, diminution in his earning capacity, severe

emotional distress, damage to his reputation, anxiety, depression, embarrassment,

humiliation, and his peace of mind has been disturbed.

   54. Defendants’ actions were done maliciously, willfully, wantonly, and in a manner that

demonstrates a reckless disregard for Plaintiff’s rights. Defendants’ officers, directors, and

managers participated in and condoned this malicious, willful, wanton, and reckless conduct

alleged above. As a result of Defendants’ conduct, Plaintiff is entitled to recover punitive

damages.

                                        Count II
                    (Violation of the Americans with Disabilities Act)
                                  Against All Defendants

   55. The allegations contained in the foregoing paragraphs are incorporated by reference

herein.



                                !10
  Case 3:19-cv-00077-RJC-DCK Document 1 Filed 02/14/19 Page 10 of 15
   56. Defendants regularly employed more than fifteen employees at all relevant times.

   57. Plaintiff was disabled in that he had physical impairments that substantially limited

one or more major life activities, including but not limited to: stand, walk, work, and perform

physically enduring tasks for a certain period of time. Plaintiff’s condition limited the

following major life activities and/or bodily functions: vision, sleeping, standing, lifting,

communicating, and working.

   58. Plaintiff’s disability also affected his nervous and muscular systems.

   59. Defendants otherwise regarded Plaintiff as disabled at the time of his termination and

in the lead up to Plaintiff’s termination.

   60. Plaintiff suffered an adverse employment action when Defendants terminated his

employment on the basis of his real or perceived disabilities and/or in retaliation for

receiving or requesting a reasonable accommodation (medical leave).

   61. Defendants also violated the ADA when they refused to hire Plaintiff when he applied

for the Regional Distribution Manager job on the basis of his real or perceived disabilities

and/or in retaliation for engaging in protected activity.

   62. As an actual, proximate, and foreseeable result of Defendants’ actions, Plaintiff has

suffered lost back and front pay, lost benefits, severe emotional distress, severe physical

distress, anxiety, depression, embarrassment, humiliation, physical pain and suffering, and

his peace of mind has been disturbed.

   63. Defendants’ actions were done maliciously, willfully, wantonly, and in a manner that

demonstrates a reckless disregard for Plaintiff’s rights. Defendants’ officers, directors, and

managers participated in and condoned this malicious, willful, wanton, and reckless conduct



                                !11
  Case 3:19-cv-00077-RJC-DCK Document 1 Filed 02/14/19 Page 11 of 15
alleged above. As a result of Defendants’ conduct, Plaintiff is entitled to recover punitive

damages.

                                          Count III
                  (Violation of the Age Discrimination in Employment Act)
                                    Against All Defendants

   64. The allegations contained in the foregoing paragraphs are incorporated by reference

herein.

   65. Plaintiff is, and at all relevant times was, an employee covered by the protections of

the Age Discrimination in Employment Act of 1967, 29 U.S.C. § 621 et. seq. (“ADEA”).

   66. Defendants employed at least 20 employees and was engaged in commerce at all

relevant times.

   67. Plaintiff was a 60-year-old employee at the time of his termination.

   68. Plaintiff was qualified for his position at all relevant times. Defendants treated

Plaintiff disparately in relation to his similarly situated peers that were under the age of 40

and/or significantly younger than Plaintiff.

   69. Defendants otherwise exhibited age bias by, but not limited to, explicitly seeking to

employ a younger workforce and fostering a culture that valued younger employees at the

expense of older workers.

   70. Defendants replaced Plaintiff with a significantly younger employee.

   71. Defendants’ explanations for Plaintiff’s termination amount to pretext for unlawful

age discrimination.

   72. Defendants violated the ADEA when it terminated Plaintiff’s employment on the

basis of his age and/or because of his opposition to age discrimination.



                                !12
  Case 3:19-cv-00077-RJC-DCK Document 1 Filed 02/14/19 Page 12 of 15
   73. Defendants also violated the ADEA when they refused to hire Plaintiff when he

applied for the Regional Distribution Manager job on the basis of his age and/or in retaliation

for engaging in protected activity.

   74. As an actual, proximate, and foreseeable result of Defendants’ actions, Plaintiff has

suffered lost back and front pay, lost benefits, severe emotional distress, severe physical

distress, anxiety, depression, embarrassment, humiliation, physical pain and suffering, and

his peace of mind has been disturbed.

   75. Defendants’ actions were done willfully and in a manner that demonstrates a reckless

disregard for Plaintiff’s rights under the ADEA. As a result of Defendants’ conduct, Plaintiff

is entitled to recover liquidated damages.

                                         Count IV
                       (Violation of the Family Medical Leave Act)
                                  Against All Defendants

   76. The allegations contained in the foregoing paragraphs are incorporated by reference

herein.

   77. Plaintiff required leave protected under the Family and Medical Leave Act because of

his own serious health condition. Plaintiff was employed by Defendants for 12 months and

worked at least 1,250 hours during the 12 months prior to the start of his requested leave.

Defendants employ 50 or more employees within a 75-mile radius pursuant to 29 C.F.R.

§825.111.

   78. Plaintiff was entitled to FMLA leave. Defendants’ decision to immediately terminate

Plaintiff the day he requested FMLA leave interfered with his right to take FMLA leave.

Defendants’ action was related to the attempted exercise of Plaintiff’s FMLA rights.



                                !13
  Case 3:19-cv-00077-RJC-DCK Document 1 Filed 02/14/19 Page 13 of 15
   79. Plaintiff engaged in protected activity by requesting FMLA leave and by otherwise

alerting Defendants to his need to take time off because of his own serious health condition.

Defendants took an action that a reasonable employee would have found materially adverse.

There exists a causal connection between Plaintiff’s protected activity and Defendants’

adverse action.

   80. Defendants replaced Plaintiff with an employee that did not need FMLA leave.

   81. Defendants’ explanations for Plaintiff’s termination amount to pretext for unlawful

discrimination, retaliation, and interference.

   82. Defendants violated the FMLA when it terminated Plaintiff’s employment because of

his request for time off because of his own serious health condition.

   83. Defendants also violated the FMLA when they refused to hire Plaintiff when he

applied for the Regional Distribution Manager job.

   84. As an actual, proximate, and foreseeable result of Defendants’ actions, Plaintiff has

suffered lost back and front pay, lost benefits, severe emotional distress, severe physical

distress, anxiety, depression, embarrassment, humiliation, physical pain and suffering, and

his peace of mind has been disturbed.

   85. Defendants’ actions were not in good faith. Nor did Defendants have objectively

reasonable grounds to believe they were not violating the FMLA. Defendants’ actions were

done willfully and in a manner that demonstrates a reckless disregard for Plaintiff’s rights

under the FMLA. As a result of Defendants’ conduct, Plaintiff is entitled to recover

liquidated damages




                                !14
  Case 3:19-cv-00077-RJC-DCK Document 1 Filed 02/14/19 Page 14 of 15
                                JURY TRIAL DEMANDED

    WHEREFORE, the Plaintiff prays the Court to:

    1. Enter a judgment against Defendants and order Defendants to pay Plaintiff

compensatory damages in an amount to be determined at trial;

    2. Award Plaintiff punitive damages pursuant to N.C. GEN. STAT. § 1D-1 et seq.;

    3. Award Plaintiff liquidated damages under 29 U.S.C. § 626(b);

    4. Award Plaintiff liquidated damages under 29 U.S.C. § 2617(a)(1)(A)(iii);

    5. Award Plaintiff all reasonable costs and attorney’s fees incurred in connection with

this action;

    6. Award Plaintiff such other and further equitable relief as the Court deems appropriate

under the circumstances; and

    7. Grant Plaintiff a trial of this matter by a jury.



      This the 14th day of February, 2019.

                                                           /s/ Sean F. Herrmann
                                                           Sean F. Herrmann
                                                           North Carolina Bar No. 44453
                                                           Kevin P. Murphy
                                                           North Carolina Bar No. 41467
                                                           Herrmann & Murphy, PLLC
                                                           1712 Euclid Avenue
                                                           Charlotte, North Carolina 28203
                                                           Phone: 704-940-6399
                                                           Fax: 704-940-6407
                                                           Email: sean@herrmannmurphy.com
                                                           Email: kevin@herrmannmurphy.com

                                                           Attorneys for Plaintiff




                                !15
  Case 3:19-cv-00077-RJC-DCK Document 1 Filed 02/14/19 Page 15 of 15
